CHRISTIAN, Judge.
The offense is selling whisky in a dry area; the punishment, a fine of $200.00.
The transcript fails to disclose a judgment of conviction. Under the circumstances, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
ON appellant’s motion to reinstate the appeal.
CHRISTIAN, Judge.
A supplemental transcript which has been forwarded to this court since the appeal herein was dismissed shows a judgment of conviction. Hence the appeal is reinstated.
The record is before us without bills of exception or a statement of facts. No question is presented for review.
The appeal is reinstated and the judgment affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.